—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered April 18, 1994, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has failed to preserve his contentions for appellate review, and we decline to reach the issues in the exercise of our interest of justice jurisdiction (see, CPL 470.05 [2]; People v Balls, 69 NY2d 641; see also, People v Robinson, 36 NY2d 224, 228; People v Udzinski, 146 AD2d 245). Bracken, J. P., Sullivan, Friedmann and Krausman, JJ., concur.